Name: 2014/440/EU: Commission Implementing Decision of 7 July 2014 derogating from Decisions 92/260/EEC and 2004/211/EC as regards the temporary admission of certain male registered horses participating in the World Equestrian Games in France in 2014 (notified under document C(2014) 4490) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: European Union law;  agricultural policy;  social affairs;  Europe;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: 2014-07-09

 9.7.2014 EN Official Journal of the European Union L 200/15 COMMISSION IMPLEMENTING DECISION of 7 July 2014 derogating from Decisions 92/260/EEC and 2004/211/EC as regards the temporary admission of certain male registered horses participating in the World Equestrian Games in France in 2014 (notified under document C(2014) 4490) (Text with EEA relevance) (2014/440/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular the introductory phrase and point (b) of Article 19 thereof, Whereas: (1) Commission Decision 92/260/EEC (2) lays down the animal health conditions and veterinary certification requirements for the temporary admission into the Union of registered horses for a period of less than 90 days from third countries assigned to specific sanitary groups as set out in Annex I thereto. Annex II to that Decision sets out specimen animal health certificates which must accompany the animals arriving from third countries assigned to the corresponding sanitary groups. That Decision provides amongst others for guarantees that uncastrated male horses older than 180 days do not pose a risk as regards equine viral arteritis. (2) Commission Decision 2004/211/EC (3) establishes a list of third countries and parts of territories thereof from which Member States are to authorise the temporary admission of registered horses, the re-entry of registered horses after temporary export and the imports of registered equidae and equidae for breeding and production and sets out the conditions for the importation of equidae from third countries. (3) Registered horses participating in at least one of the eight competition disciplines of the World Equestrian Games from 23 August to 7 September 2014 in Normandy in France, will be under the veterinary supervision of the competent authorities of France and the organising FÃ ©dÃ ©ration Ã questre Internationale (FEI). (4) About a thousand horses will be presented during the Games in seven venues. The competitions in the FEI disciplines will take place in Caen, in Le Pin National Stud in the Orne region and in Sartilly in the Manche region. However there will be other events not involving FEI-registered horses in Deauville, Caen and Saint-LÃ ´. (5) Certain male registered horses, which have qualified for participation in those high-level equestrian events may not comply with the requirements as regards equine viral arteritis laid down in Decisions 92/260/EEC and 2004/211/EC. However, the likelihood of those horses being used for breeding during the competition and the preceding acclimatisation period is negligible. It is therefore appropriate to provide for a derogation from those requirements for uncastrated male registered horses temporarily admitted to participate in those sporting events. This Decision should set out the animal health and veterinary certification requirements to exclude the risk of spreading equine viral arteritis through breeding or semen collection. (6) Commission Decision 2004/292/EC (4) created a single electronic database (Traces) for monitoring the movement of animals within the Union and from third countries, as well as providing all the reference data relating to trade in such goods. That system is the most suitable instrument to ensure that uncastrated male registered horses temporarily admitted under specific conditions as regards equine viral arteritis leave the Union within a period of less than 90 days following their entry and without delay following the end of the equestrian events in which they participated. Traces should therefore be used for traceability of those registered horses temporarily admitted to participate in those sporting events. (7) Commission Regulation (EC) No 282/2004 (5) introduced a document for the declaration of, and veterinary checks on, animals from third countries entering the European Union. (8) Commission Regulation (EC) No 599/2004 (6) provides a format for the identification of the consignment which allows to establish a link to animal health documents which accompanied the animal to the border inspection post at the point of entry into the European Union. (9) Commission Decision 2009/821/EC (7) provides details of a communication network connecting veterinary units in Member States in order to follow up movements of, for example, temporarily admitted registered horses. (10) The common veterinary entry document issued in accordance with Regulation (EC) No 282/2004 in conjunction with certification for the movement of such horses from the Member State of first destination to other Member States (onward certification), is the most suitable instrument to ensure that uncastrated male registered horses temporarily admitted under specific conditions as regards equine viral arteritis leave the European Union within a period of less than 90 days following their entry and without delay following the end of the equestrian events in which they participated. (11) However, because the onward certification in Section VII of the specimen health certificate in accordance with Decision 92/260/EEC is not implemented in Traces, it is necessary to connect this onward certification through the common veterinary entry document with a health attestation in accordance with Annex II to Directive 2009/156/EC which should be notified to the place of destination and in the format prescribed by Regulation (EC) No 599/2004. (12) With a view to the importance of the event, the importance of the region as a horse breeding area and the limited number of well-known individual horses entering the European Union under the specific conditions provided for in this Decision, the additional administrative procedures appear to be appropriate. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 1 of Decision 92/260/EEC and Article 6(a) of Decision 2004/211/EC, Member States shall authorise the temporary admission of uncastrated male registered horses which do not meet the requirement for equine viral arteritis provided for in point (e)(v) of Section III of the specimen certificates A to E set out in Annex II to Decision 92/260/EEC, provided that these horses are: (a) accompanied by a valid identification document, issued or recognised by the FÃ ©dÃ ©ration Equestre Internationale (FEI); (b) intended to participate in at least one of the eight FEI competition disciplines represented in the World Equestrian Games in Normandy in France from 23 August to 7 September 2014; (c) in compliance with the conditions set out in Article 2 of this Decision. Article 2 1. Member States shall ensure that the horses referred to in Article 1 (the horses) are accompanied by a health certificate corresponding to the appropriate specimen A to E set out in Annex II to Decision 92/260/EEC in which: (a) in point (e)(v) of Section III, the following text is added: or  the animal is to be temporarily admitted in the European Union in accordance with Commission Implementing Decision 2014/440/EU (8). (b) in the part of Section IV to be completed by the official veterinarian, the following third, fourth and fifth indents are added:  the horse is intended to participate in the World Equestrian Games from 23 August to 7 September 2014 in Normandy in France in at least one of the FEI competition disciplines,  arrangements have been made to transport the horse out of the European Union without delay after the end of the World Equestrian Games on ¦ (insert date) through the exit point ¦ (insert name of exit point);  the horse is not intended for breeding or for the collection of semen during its residence of less than 90 days in the European Union. (c) The following point is added to the declaration to be signed by the owner: 4. During the 90 days' residence in the European Union the horse will be kept on the following premises in France outside the competition venues (insert place of premises in France or state no residence in France outside competition venues ): ¦ ¦ ¦. 2. Member States which implement an alternative control system, as provided for in Article 6 of Directive 2009/156/EC, shall ensure traceability of the horses through Traces. 3. The status of the horses cannot be converted from temporary entry into permanent entry. Article 3 1. Member States shall ensure that in addition to the veterinary checks on the horses in accordance with Directive 91/496/EEC, the veterinary authorities issuing the common veterinary entry document (CVED) in accordance with Regulation (EC) No 282/2004 also: (a) notify the exit point indicated in Section IV of the certificate referred to in Article 2(b) of the scheduled export from the European Union by completing point 20 of the CVED; (b) communicate by fax or e-mail the arrival of the horses to each of the local veterinary units (FR01400, FR05000, FR06100) as defined in Article 2(b)(iii) of Decision 2009/821/EC responsible for the venues designated for the equestrian events as referred to in Article 1 (the venues). 2. Member States shall ensure that the horses on their way from the Member State of first destination indicated in the CVED to a subsequent Member State, or to one of the venues, are accompanied by the following health documents: (a) the health certificate completed in accordance with Article 2(1) in which the dedicated Section VII for certification of movements between Member States is completed; (b) the health attestation in accordance with Annex II to Directive 2009/156/EC, which must be notified to the place of destination in the format prescribed by Regulation (EC) No 599/2004 and bear a cross reference to the certificate mentioned in point (a) in Section I.6 of Part I of that format. 3. Member States being notified of the movement of the horses in accordance with paragraph 2 shall confirm the arrival of the horses in point 45 of Part 3 of the CVED. Article 4 France shall ensure that the competent authority, in collaboration with the organiser of the events referred to in Article 1 and the appointed transport company, take the necessary measures to ensure that the horses: (a) are only admitted to the venues if their movements from the Member State of first destination indicated in the CVED to France is documented as provided for in Article 3(2); (b) leave the European Union without delay following the end of the event. Article 5 This Decision is addressed to the Member States. Done at Brussels, 7 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system (OJ L 94, 31.3.2004, p. 63). (5) Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (OJ L 49, 19.2.2004, p. 11). (6) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). (7) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (8) OJ L 200, 9.7.2014. p. 15;